


Exhibit 10.2
Execution Version


AMENDMENT NO. 6 TO CREDIT AGREEMENT
AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of December 16, 2013 (“Amendment
No. 6”), by and among TRANSUNION CORP., a Delaware corporation (“Holdings”),
TRANS UNION LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors, DEUTSCHE BANK SECURITIES INC. (“DBSI”), as lead arranger (in such
capacity, the “Lead Arranger”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”),
as administrative agent (in such capacity, the “Administrative Agent”), as
collateral agent (in such capacity, the “Collateral Agent”) and each of the
lenders party hereto with a Second Incremental Term Loan Commitment (as defined
below) (each, a “Second Incremental Term Lender” and, collectively, the “Second
Incremental Term Lenders”).
WITNESSETH:
WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors and
each Lender party thereto entered into Amendment No. 1 to Credit Agreement,
dated as of February 10, 2011, which amended and restated the Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (as amended, amended and restated, supplemented or otherwise modified
through, but not including, the date hereof, including pursuant to Amendment No.
2, dated as of February 27, 2012, Amendment No. 3, dated as of April 17, 2012,
Amendment No. 4, dated as of February 5, 2013 and Amendment No. 5, dated as of
November 22, 2013, collectively, the “Credit Agreement”) (capitalized terms not
otherwise defined in this Amendment No. 6 have the same meanings as specified in
the Credit Agreement);
WHEREAS, pursuant to and in accordance with Section 2.14 of the Credit
Agreement, the Borrower has notified the Administrative Agent of its request for
commitments (each, a “Second Incremental Term Loan Commitment”) to provide
Incremental Term Loans in an aggregate principal amount of up to $145,000,000 on
the terms set forth in this Amendment No. 6 to be used for any purpose not
prohibited by the Credit Agreement;
WHEREAS, subject to the terms and conditions set forth in Section 2.14 of the
Credit Agreement and Section 2 hereto, each Second Incremental Term Lender
hereby severally agrees to provide a Second Incremental Term Loan Commitment in
the amount set forth opposite its name on Exhibit I attached hereto; and
WHEREAS, the Borrower has appointed DBSI, and DBSI has agreed, to act as lead
arranger and book running manager with respect to this Amendment No. 6 and the
Second Incremental Term Loans provided for hereunder; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Terms of the Second Incremental Term Loans and Related Amendments to
the Credit Agreement.

1


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




(a)     (i)    Each Second Incremental Term Lender, the Borrower and the
Administrative Agent acknowledge and agree that the Second Incremental Term Loan
Commitments provided pursuant to this Amendment No. 6 shall constitute Term
Commitments of such Second Incremental Term Lenders under the Credit Agreement.
(ii) Subject to the satisfaction of the conditions set forth in Section 2
hereof, on the Amendment No. 6 Effective Date, each Second Incremental Term
Lender party hereto shall make a loan in respect of its Second Incremental Term
Loan Commitment (collectively, “Second Incremental Term Loans”) to the Borrower,
which shall be added to and constitute a part of the Class of existing Term
Loans under the Credit Agreement prior to giving effect to this Amendment No. 6
(the “Existing Term Loans”).
(iii) On the Amendment No. 6 Effective Date, the Borrower shall pay in cash all
interest accrued on the Existing Term Loans through the Amendment No. 6
Effective Date. Notwithstanding anything to the contrary contained elsewhere in
the Credit Agreement, (a) each Borrowing of Existing Term Loans maintained as
LIBOR Loans (each, an “Existing Term Loan Borrowing”) shall, upon the occurrence
of the Amendment No. 6 Effective Date, continue to remain outstanding and (b)
the Second Incremental Term Loans shall be initially incurred pursuant to a
single Borrowing of LIBOR Loans which shall be added to (and thereafter be
deemed to constitute a part of) each then outstanding Existing Term Loan
Borrowing on a pro rata basis, with such new Borrowing to be subject to (x) the
same Interest Period applicable to each Existing Term Loan Borrowing to which it
is so added and (y) the same LIBOR Rate applicable to the Existing Term Loan
Borrowing to which it is so added.
(iv) The Applicable Margin applicable to the Second Incremental Term Loans shall
be the same as currently provided to be applicable to the Existing Term Loans.
(v) The Second Incremental Term Loans shall (a) rank pari passu in right of
payment and pari passu in right of security with the Revolving Credit Loans and
the Existing Term Loans and (b) be treated the same in all respects as the
Existing Term Loans except as otherwise set forth herein.
(vi) Notwithstanding anything to the contrary contained in the Credit Agreement,
all proceeds of the Second Incremental Term Loans will be used for general
corporate purposes, including (a) to fund the acquisition by TransUnion Risk and
Alternative Data Solutions, Inc., a Delaware corporation and wholly-owned
Restricted Subsidiary of Holdings (“TRADS”), of all or substantially all of the
assets of TLO, LLC, a limited liability company organized under the laws of the
state of Florida (“TLO”), and (b) the payment of fees and expenses in connection
therewith.
(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, the Credit Agreement is hereby amended as follows:


(i) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:
“Amendment No. 6” means Amendment No. 6 to this Agreement, dated as of December
16, 2013, among Holdings, the Borrower, the other Loan Parties, DBTCA, as the
Administrative Agent and the Second Incremental Term Lenders party thereto.
“Amendment No. 6 Effective Date” means December 16, 2013 or, if different, the
date of the effectiveness of Amendment No. 6 in accordance with Section 2
thereof.

2


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




“Existing Term Loan” has the meaning set forth in Amendment No. 6.


“Existing Term Loan Borrowing” has the meaning set forth in Amendment No. 6.


“Second Incremental Term Loans” means the Incremental Term Loans in an aggregate
principal amount of $145,000,000 provided to the Borrower on the Amendment No. 6
Effective Date pursuant to the terms of Amendment No. 6.
“Second Incremental Term Loan Commitment” means, for each Second Incremental
Term Lender, the amount set forth opposite its name on Exhibit I of Amendment
No. 6.


“Second Incremental Term Lender” means each Lender or Additional Lender party to
Amendment No. 6.


(ii) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the last sentence of the definition of “Class”:


“For the avoidance of doubt, and notwithstanding clause (c) above, the 2013
Replacement Term Loans, First Incremental Term Loans and Second Incremental Term
Loans shall be considered the same Class of Term Loans and constitute Term Loans
in all respects under the Credit Agreement, as amended by Amendment No. 6.”


(iii) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Term Commitment” in its entirety as follows:


“Term Commitment” means (i) as to each Term Lender on the Closing Date, its
obligation to make a Term Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01A under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14), (ii) with respect to each Lender on the
Amendment No. 4 Effective Date, the commitment of such Lender to make 2013
Replacement Term Loans as provided in Section 1 of Amendment No. 4 of such
Lender as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14), (iii) with respect to each First Incremental
Term Lender on the Amendment No. 5 Effective Date, its respective First
Incremental Term Loan Commitment and (iv) with respect to each Second
Incremental Term Lender on the Amendment No. 6 Effective Date, its respective
Second Incremental Term Loan Commitment. The initial aggregate amount of the
Term Commitments on the Closing Date was $950,000,000. The aggregate amount of
the Lenders’ Term Commitments on the Amendment No. 4 Effective Date (immediately
prior to the incurrence of the 2013 Replacement Term Loans on such date) is
$923,375,000. The aggregate amount of Term Commitments as of the Amendment No. 5
Effective Date is $65,000,000. The aggregate amount of Term Commitments as of
the Amendment No. 6 Effective Date is $145,000,000.


(iv) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Term Loan” in its entirety as follows:

3


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




“Term Loan” means (a) prior to the Amendment No. 6 Effective Date and the making
of the Second Incremental Term Loans pursuant to Amendment No. 6, all Term Loans
made pursuant to Amendment No. 5 and Amendment No. 4, and (b) on and after the
Amendment No. 6 Effective Date upon the making of the Second Incremental Term
Loans pursuant to Amendment No. 6, a 2013 Replacement Term Loan made pursuant to
Amendment No. 4 and Section 10.01 of the Credit Agreement, a First Incremental
Term Loan made pursuant to Amendment No. 5 and Section 2.14 of the Credit
Agreement and a Second Incremental Term Loan made pursuant to Amendment No. 6
and Section 2.14 of the Credit Agreement.
(v) Section 2.01(a) of the Credit Agreement is hereby amended by inserting the
following text immediately following the third sentence thereof:
“On the Amendment No. 6 Effective Date, each Lender with a Second Incremental
Term Loan Commitment severally agrees to make to the Borrower a Second
Incremental Term Loan denominated in Dollars in a principal amount equal to such
Lender’s Second Incremental Term Loan Commitment in accordance with the terms
and conditions of Amendment No. 6.”
(vi) Section 2.06(b) of the Credit Agreement is hereby amended by inserting the
following text immediately following the third sentence thereof:


“The Second Incremental Term Loan Commitment of each Second Incremental Term
Lender shall automatically terminate in its entirety on the Amendment No. 6
Effective Date (after giving effect to the incurrence of the Second Incremental
Term Loans on such date).”


(vii) Clause (i) of the first sentence of Section 2.07(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“(i)  on the last Business Day of each March, June, September and December,
commencing with the first full quarter after the Amendment No. 1 Effective Date,
an aggregate amount equal to 0.25% of the sum of (x) the aggregate principal
amount of all Term Loans outstanding on the Amendment No. 1 Effective Date, (y)
the aggregate principal amount of First Incremental Term Loans outstanding on
the Amendment No. 5 Effective Date and (z) the aggregate principal amount of
Second Incremental Term Loans outstanding on the Amendment No. 6 Effective Date
(after giving effect thereto) (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) (such payments, “Scheduled Repayments”)”.
(viii) The first sentence of Section 7.10 of the Credit Agreement is hereby
amended and restated to read as follows:
“The proceeds of the Second Incremental Term Loans incurred pursuant to
Amendment No. 6 shall be used for general corporate purposes, including (a) to
fund the acquisition by TransUnion Risk and Alternative Data Solutions, Inc., a
Delaware corporation and wholly-owned Restricted Subsidiary of Holdings, of all
or substantially all of the assets TLO, LLC, a limited liability company
organized under the laws of the state of Florida, and (b) the payment of fees
and expenses in connection therewith.”

4


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




SECTION 2. Conditions of Effectiveness of the Second Incremental Term Loans and
Related Amendments to the Credit Agreement. The Second Incremental Term Loans
and Related Amendments to the Credit Agreement, as set forth in Section 1
hereof, shall become effective as to each signatory hereto as of the first date
(the “Amendment No. 6 Effective Date”) on which the following conditions shall
have been satisfied (or waived):
(a) Holdings, the Borrower, the Administrative Agent and the Second Incremental
Term Lenders, shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission or electronic transmission) the same to the Administrative Agent;
(b) the Borrower shall have paid, by wire transfer of immediately available
funds, (i) all fees and reasonable out-of-pocket expenses (including the
reasonable fees and expenses of White & Case LLP) to the extent invoiced at
least three days prior to the Amendment No. 6 Effective Date, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 6 and required to be paid in connection with
this Amendment No. 6 pursuant to Section 10.04 of the Credit Agreement and any
fee letter between the Borrower and the Administrative Agent and (ii) to the
Administrative Agent, for the ratable account of each Lender existing
immediately prior to the Amendment No. 6 Effective Date, all accrued but unpaid
interest on the Existing Term Loans through the Amendment No. 6 Effective Date;
(c) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that the conditions precedent set forth in
Section 4.01 of the Credit Agreement shall have been satisfied (or waived) on
and as of the Amendment No. 6 Effective Date;
(d) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority, and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Amendment No.
6 Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Amendment No. 6 Effective Date or that the
by-laws or operating (or limited liability company) agreement of such Loan Party
have not been modified, rescinded or amended since the Amendment No. 5 Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of Amendment No. 6
and, if applicable, the Guarantor Consent and Reaffirmation, in each case, to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing Amendment No. 6 on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above;
(e) the Administrative Agent shall have received a certificate, dated the
Amendment No. 6 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis after giving effect to the
Replacement Term Loan Amendment on the Amendment No. 6 Effective Date, are
Solvent as of the Amendment No. 6 Effective Date;

5


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




(f) the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);
(g) the Administrative Agent shall have received from (i) Simpson Thacher &
Bartlett LLP, special counsel to the Loan Parties, (ii) from Baker & Hostetler
LLP, counsel for the Loan Parties organized under the laws of the state of
Colorado, (iii) Nelson Mullins Riley & Scarborough LLP, counsel for the Loan
Parties organized under the laws of the state of Georgia and (iv) Arnold
Gallagher Percell Roberts & Potter, PC, counsel for the Loan Parties organized
under the laws of the state of Oregon, in each case, an opinion addressed to the
Administrative Agent, the Collateral Agent and the Term Lenders and dated the
Amendment No. 6 Effective Date, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent;
(h) the proceeds of the Term Loans incurred pursuant to Amendment No. 6 shall be
used on the Amendment No. 6 Effective Date for general corporate purposes,
including (i) to fund the acquisition by TRADS of all or substantially all of
the assets of TLO and (ii) the payment of fees and expenses in connection
therewith; and
(i) prior to or substantially simultaneously with the Amendment No. 6 Effective
Date, the acquisition by TRADS of all or substantially all of the assets of TLO
shall be consummated.
SECTION 3. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:
(a) The execution, delivery and performance by each Loan Party party hereto of
this Amendment No. 6 are within such Loan Party’s corporate or other powers and
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery nor performance by each Loan Party party
hereto of this Amendment No. 6 will (i) contravene the terms of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens) under
(x) any Contractual Obligation to which such Person is a party or by which it or
any of its properties of such Person or any of its Restricted Subsidiaries is
bound or by which it may be subject or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law, in each case,
except to the extent that any such violation, conflict, breach, contravention or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b) This Amendment No. 6 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.
(c) Upon the effectiveness of this Amendment No. 6 and both before and
immediately after giving effect to this Amendment No. 6 and the making of the
Second Incremental Term Loans as contemplated herein and the use of the proceeds
thereof, no Default or Event of Default exists.


(d) Each of the representations and warranties of Holdings, the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document immediately before and after giving effect to each and all
parts of this Amendment No. 6 is true and correct in all material respects on
and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date.

6


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




(e) The Second Incremental Term Loans have been incurred in compliance with the
requirements of Section 2.14 of the Credit Agreement.
SECTION 4. Post-Effectiveness Obligations.
Within sixty (60) days after the Amendment No. 6 Effective Date, unless waived
or extended in writing by the Administrative Agent in its reasonable discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent, on
behalf of the Secured Parties, the following:


(i) with respect to the existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance customary in the
state in which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;


(ii) with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 4 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);
(iii) an executed amendment to the existing Mortgage (the “Mortgage Amendment”
and the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence of completion (or satisfactory arrangements for
the completion) of all recordings and filings of the Mortgage Amendment as may
be necessary to protect and preserve the Lien of the Mortgage; and
(iv) an opinion addressed to the Administrative Agent and the Secured Parties,
in form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.
SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a) On and after the Amendment No. 6 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 6, and (ii) each Second
Incremental Term Lender shall constitute a “Lender” as defined in the Credit
Agreement.
(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 6, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 6.
(c) The execution, delivery and effectiveness of this Amendment No. 6 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 6, this
Amendment No. 6 shall for all purposes constitute a Loan Document.

7


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------






SECTION 6. Execution in Counterparts. This Amendment No. 6 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 6 shall be effective as delivery of an original
executed counterpart of this Amendment No. 6.


SECTION 7. Governing Law. This Amendment No. 6 shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page is intentionally left blank.]

8


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
TRANSUNION CORP.




By: /s/ SAMUEL A. HAMOOD
Name: Samuel A Hamood
Title: Executive Vice President and
Chief Financial Officer
TRANS UNION LLC
By: /s/ SAMUEL A. HAMOOD
Name: Samuel A Hamood
Title: Executive Vice President and
Chief Financial Officer
 

9


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Second
Incremental Term Lender




By:    /s/ PETER CUCCHIARA_____
Name: Peter Cucchiara
Title: Vice President




By:    /s/ KIRK L. TASHJIAN
Name: Kirk L. Tashjian
Title: Vice President
DEUTSCHE BANK SECURITIES INC., as Lead Arranger


By:    /s/ JACKSON MERCHANT_____
Name: Jackson Merchant
Title: Director




By:    /s/ CHASE ARNOLD
Name: Chase Arnold
Title: Director






 

10


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




ANNEX A
GUARANTOR CONSENT AND REAFFIRMATION
December 16, 2013
Reference is made to the Credit Agreement dated as of June 15, 2010, among
TRANSUNION CORP., a Delaware corporation (“Holdings”), TRANS UNION LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and Collateral Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), as amended
and restated pursuant to Amendment No. 1, dated as of February 10, 2011, as
further amended pursuant to Amendment No. 2, dated as of February 27, 2012,
Amendment No. 3, dated as of April 17, 2012, Amendment No. 4, dated as of
February 5, 2013, Amendment No. 5, dated as of November 22, 2013 and Amendment
No. 6, dated as of December 16, 2013 (collectively, the “Credit Agreement”).
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Credit Agreement.
Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 6, including the making of the Second Incremental Term Loans
contemplated thereby, and agrees that each reference to the Credit Agreement in
the Loan Documents shall, on and after the Amendment No. 6 Effective Date, be
deemed to be a reference to the Credit Agreement as amended by Amendment No. 6.
Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 6, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 6,
are reaffirmed, and remain in full force and effect.
After giving effect to Amendment No. 6, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 6, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 6), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 6, and the other Loan Documents.
Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.
This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.

11


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.


TRANSUNION CORP.
By:______________________________

Name:

Title:
TRANSUNION INTERACTIVE, INC.
By:______________________________

Name:

Title:
TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
By:______________________________

Name:

Title:
VISIONARY SYSTEMS, INC.
By:______________________________

12


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------





Name:

Title:
TRANSUNION TELEDATA LLC
By:______________________________

Name:

Title:
TRANSUNION HEALTHCARE LLC
By:______________________________

Name:

Title:
DIVERSIFIED DATA DEVELOPMENT CORPORATION
By:______________________________

Name:

Title:
TRANSUNION FINANCING CORPORATION

13


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




By:______________________________

Name:

Title:
FINANCIAL HEALTHCARE SYSTEMS, LLC
By:______________________________

Name:

Title:
E-SCAN DATA SYSTEMS, INC.
By:______________________________

Name:

Title:
TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.
By:______________________________

Name:

Title:

14


NEWYORK 9057732 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT I
SECOND INCREMENTAL TERM LOAN COMMITMENTS
Deutsche Bank Trust Company Americas
$145,000,000






15


NEWYORK 9057732 (2K)
 
 


